Title: To John Adams from Richard B. Lloyd, 28 December 1779
From: Lloyd, Richard B.
To: Adams, John


     
      Dear Sir
      London 28th. December 79
     
     Having just heard of your being returned to Paris, I take the earliest opportunity to offer you my sincere congratulations on your safe arrival in Europe, and I flatter myself you left Mrs. Adams and Family perfectly well.
     On my departure from Paris you gave me a small commission to execute in this City, but your quitting that Metropolis almost as soon as I had reached London deprived me of the pleasure of sending you what you desired. I beg leave again to be favoured with your commands and be assured if I can be of use to you while I remain here, it will be a real pleasure to me. My stay in England will be but a few months. I shall at all events embark in the Spring for America, and if you know of a good opportunity by which I can convey my family across the Atlantic I shall be much obliged to you to mention it. Any news that you may think proper to communicate will be very thankfully received. Mrs. Lloyd unites with me in best respects, and believe me to be, Dear Sir, with very great esteem yr. obt. humble Servant
     
      Richard B. Lloyd
     
     
      Direct for me at No. 41 Somerset Street Portman Square London.
     
    